        Case 1:09-cv-02978-CCB Document 226 Filed 02/21/20 Page 1 of 2
                                                                            Brian J. Whittaker
                                                                            Senior Associate
                                                                            T 202-585-8234
                                                                            bwhittaker@nixonpeabody.com

                                                                            799 9th Street NW
                                                                            Suite 500
                                                                            Washington, DC 20001-4501
                                                                            202-585-8000

                                        February 21, 2020                   00 Summer Streeton, MA 02110-2131
                                                                            617-345-1000

VIA ELECTRONIC FILING

The Honorable Catherine C. Blake
United States District Judge
United States District Court for the District of Maryland
101 W. Lombard Street
Chambers 7D
Baltimore, Maryland 21201

     Re:   Roxana Orellana Santos v. Frederick County Board of Commissioners, et al.,
           Civil Action No. 09-CV-2978

Dear Judge Blake:

        Plaintiff submits this letter, with the express consent of Defendants’ counsel, in response
to your paperless order (ECF No. 225) requesting a status report regarding this matter.

       As the parties reported to the Court on December 13, 2019 (ECF No. 223), the parties
agreed to settle this case. Since then, the parties have been drafting and revising the settlement
agreement, while communicating regularly regarding terms of settlement. The settlement
agreement is nearly final, as the parties are in agreement with respect to essential terms of the
settlement agreement. The parties expect that the settlement agreement will completely resolve
all remaining claims and issues in this case.

        Counsel for Ms. Orellana Santos intends to translate the current version of the settlement
agreement and meet with Ms. Orellana Santos within the next two weeks, and the parties expect
that the settlement agreement will be finalized and signed within 30 days of the filing of this
status report. After other conditions in the settlement agreement are satisfied, including
payment of agreed upon amounts to Ms. Orellana Santos and her counsel, Ms. Orellana Santos
will, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), file a stipulation to dismiss this case with
prejudice.
       Case 1:09-cv-02978-CCB Document 226 Filed 02/21/20 Page 2 of 2


The Honorable Catherine C. Blake
February 21, 2020
Page 2



                                      Respectfully submitted,



                                      /s/ Brian J. Whittaker
                                      John C. Hayes, Jr. (Bar No. 01936)
                                      Brian J. Whittaker (Bar No. 04414)
                                      Nixon Peabody LLP
                                      799 Ninth Street, NW, Suite 500
                                      Washington, DC 20004
                                      (202) 585-8000
                                      (866) 544-5430 facsimile
                                      jhayes@nixonpeabody.com
                                      bwhittaker@nixonpeabody.com


                                      Jose L. Perez (admitted pro hac vice)
                                      LatinoJustice PRLDEF
                                      475 Riverside Drive, Suite 1901
                                      New York, NY 10115
                                      (212) 219-3360 (phone)
                                      (212) 231-4276 (facsimile)
                                      jperez@latinojustice.org

                                      Counsel for Roxana Orellana Santos

Cc: Counsel of Record
